Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 56, 65-68, 70-73 and 80 are pending and being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional application 62/088,423, filed December 5, 2014, is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 26, 2021 and February 11, 2021 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 
Drawings
The drawings filed on August 13, 2020 are acceptable. 

Specification
The substitute specification filed February 26, 2021 has been entered. 
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 15/533,153, filed June 5, 2017, now US Patent No. 10,821,161.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection
Claim 56 is objected to because of the following informality:  “The” should have been “A”.  
Claim 73 is objected to because of the following informality:  “transducing at least a portion of the isolated population of cells to with” should have been “transducing the isolated population of cells with”.  Appropriate correction is required. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 70-73 and 80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3). 
Claim 70 encompasses a method of treating any cancer comprising administering to a patient in need thereof a pharmaceutical composition comprising the human T cells expressing a chimeric antigen receptor (CAR) or polypeptide comprising the amino acid sequence of any of SEQ ID NOs: 29, 30, 31, 32, 33, 34, 38, 39, and 40.  
Claim 71 encompasses the method of claim 70 wherein the population of human T cells are autologous to the patient. 
Claim 72 encompasses the method of claim 70 wherein the population of human T cells are allogenic to the patient. 
Claim 73 encompasses the method of claim 70 wherein the human T cells are prepared by a method comprising obtaining T cells from the patient or obtaining T cells allogenic to the patient, treating the obtained T cells to isolate a population of cells enriched for CD4+/CD8+ central memory T cells, and transducing at least a portion of the isolated population of cells to with a viral vector comprising an expression cassette encoding a chimeric antigen receptor or polypeptide, wherein chimeric antigen receptor or polypeptide comprising the amino acid sequence of any of SEQ ID NOs: 29, 30, 31, 32, 33, 34, 38, 39, and 40.
Claim 80 encompasses the method of claim 70, wherein the cancer is multiple myeloma.
The specification discloses treating CS1 expressing cancer by administering a human T cell expressing a chimeric antigen receptor or polypeptide comprising the amino acid sequence of any of SEQ ID NOs: 29, 30, 31, 32, 33, 34, 38, 39, and 40.  
However, CS1 specific CAR-based human T cells are restricted to targeting the CD4+ or CD8+ T cells to tumor cells that expressed receptor CS1 (aka SLAM7 or CCND3 subset 1, CRACC, or CD319).  It is not clear if the CS1 specific chimeric antigen T cell receptor can treat other cancers that do not expressed CS1. One skilled in the art to extrapolate the teachings in the specification to treat cancers that do not express CS1.  There are insufficient in vivo working examples of treating all cancers to demonstrate possession of the genus at the time of filing.  
The state of the art is such that it is unpredictable which T cell subtypes are desirable in vivo, see Kalos et al (Immunity 39(1): 49-60, July 2013; PTO 1449, p. 6, in particular.  Kalos teaches animal models have played significant roles in terms of providing fundamental insights about engineered T cell potency. On the other hand, animal models are fundamentally limiting in terms of addressing systems biology questions about T cell therapies. Beyond the limitation of most animal tumor models not faithfully recapitulating human cancer, for T cell therapy studies in particular, model systems fall short because they fail to recapitulate the integrated biology of an intact human immune system. The issue of off tumor/on target and off tumor/off target specificity is practically impossible to address in preclinical studies, as animal models are generally non-informative for species-specific toxicity and furthermore toxicity has the potential to be patient-specific, see p. 10. 
Kalos teaches on-target toxicity and severe off-target off-tumor toxicities needed to be address, including cytokine release syndrome (CRS), see p. 11-12. 
Likewise, Mchayleh et al (J. Clin. Med. 8: 207-210, 2019; PTO 1449) teaches that, in spite of the optimism spurred by CAR T-cell therapy for leukemia and lymphoma, significant hurdle and challenge in extrapolating CAR T-cell to other hematological cancers and solid cancer (page 6). In particular, Mchayleh et al teaches that tumor target antigen identification, immunosuppressive nature of the tumor environment, limited and poor persistence after infusion and toxicity pose significant problems in the development of CAR T-cell therapy for diseases other than leukemia and lymphoma.  Thus the art teaches treating solid tumor in the absent of in vivo is unpredictable. 
Regarding “treating the obtained T cells to isolate a population of cells enriched for CD4+/CD8+ central memory T cells” in claim 73, it is not clear the cells are being treated with what?  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a chimeric antigen receptor molecule (CAR) or polypeptide comprising the amino acid sequence as set forth in claims 1-4, (2) a population of isolated human T cells that expresses the CAR or polypeptide above and a method of treating CS1-specific cancer comprising administering to a patient in needed thereof a pharmaceutical composition comprising said hum T cells, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claims 70-73 and 80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for(1) a chimeric antigen receptor molecule (CAR) or polypeptide comprising the amino acid sequence as set forth in claims 1-4, (2) a population of isolated human T cells that expresses the CAR or polypeptide above and a method of treating CS1-specific cancer or multiple myeloma comprising administering to a patient in needed thereof a pharmaceutical composition comprising said hum T cells, does not reasonably provide enablement for a method of treat any caner in general.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
Enablement is not commensurate in scope with claims as how to treat all cancer by administering to a patient in need thereof a pharmaceutical composition comprising the human T cells that expressed just CS1 specific chimeric antigen receptor (CAR) or polypeptide comprising the amino acid sequence of SEQ ID NO: 29, 30, 31, 32, 33, 34, 38, 39, and 40. 
Claim 70 encompasses a method of treating any cancer comprising administering to a patient in need thereof a pharmaceutical composition comprising the human T cells expressing a chimeric antigen receptor (CAR) or polypeptide comprising the amino acid sequence of any of SEQ ID NOs: 29, 30, 31, 32, 33, 34, 38, 39, and 40.  
Claim 71 encompasses the method of claim 70 wherein the population of human T cells are autologous to the patient. 
Claim 72 encompasses the method of claim 70 wherein the population of human T cells are allogenic to the patient. 
Claim 73 encompasses the method of claim 70 wherein the human T cells are prepared by a method comprising obtaining T cells from the patient or obtaining T cells allogenic to the patient, treating the obtained T cells to isolate a population of cells enriched for CD4+/CD8+ central memory T cells, and transducing at least a portion of the isolated population of cells to with a viral vector comprising an expression cassette encoding a chimeric antigen receptor or polypeptide, wherein chimeric antigen receptor or polypeptide comprising the amino acid sequence of any of SEQ ID NOs: 29, 30, 31, 32, 33, 34, 38, 39, and 40.
Claim 80 encompasses the method of claim 70, wherein the cancer is multiple myeloma.
The specification discloses treating CS1 expressing cancer by administering a human T cell expressing a chimeric antigen receptor or polypeptide comprising the amino acid sequence of any of SEQ ID NOs: 29, 30, 31, 32, 33, 34, 38, 39, and 40.  
However, CS1 specific CAR-based human T cells are restricted to targeting the CD4+ or CD8+ T cells to tumor cells that expressed receptor CS1 (aka SLAM7 or CCND3 subset 1, CRACC, or CD319).  It is not clear if the CS1 specific chimeric antigen T cell receptor can treat other cancers that do not expressed CS1.  One skilled in the art to extrapolate the teachings in the specification to treat cancers that do not express CS1.  There are insufficient in vivo working examples of treating all cancers.  
The state of the art is such that it is unpredictable which T cell subtypes are desirable in vivo, see Kalos et al (Immunity 39(1): 49-60, July 2013; PTO 1449, p. 6, in particular.  Kalos teaches animal models have played significant roles in terms of providing fundamental insights about engineered T cell potency. On the other hand, animal models are fundamentally limiting in terms of addressing systems biology questions about T cell therapies. Beyond the limitation of most animal tumor models not faithfully recapitulating human cancer, for T cell therapy studies in particular, model systems fall short because they fail to recapitulate the integrated biology of an intact human immune system. The issue of off tumor/on target and off tumor/off target specificity is practically impossible to address in preclinical studies, as animal models are generally non-informative for species-specific toxicity and furthermore toxicity has the potential to be patient-specific, see p. 10. 
Kalos teaches on-target toxicity and severe off-target off-tumor toxicities needed to be address, including cytokine release syndrome (CRS), see p. 11-12. 
Likewise, Mchayleh et al (J. Clin. Med. 8: 207-210, 2019; PTO 1449) teaches that, in spite of the optimism spurred by CAR T-cell therapy for leukemia and lymphoma, significant hurdle and challenge in extrapolating CAR T-cell to other hematological cancers and solid cancer (page 6). In particular, Mchayleh et al teaches that tumor target antigen identification, immunosuppressive nature of the tumor environment, limited and poor persistence after infusion and toxicity pose significant problems in the development of CAR T-cell therapy for diseases other than leukemia and lymphoma.  Thus the art teaches treating solid tumor in the absent of in vivo is unpredictable. 
Regarding “treating the obtained T cells to isolate a population of cells enriched for CD4+/CD8+ central memory T cells” in claim 73, it is not clear the cells are being treated with what?  
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970), see MPEP 2164.03.  
Note, amending claim 70 to recite a method of treating CD2 subset-1 (CS1) expressing cancer and amending claim 73 by replacing “treating the obtained T cells to isolate” with “isolating” and deleting “at least a portion” and “to” in claim 73 would obviate this rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 56 and 65-68 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-13 of U.S. Patent No. 10,821,161.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in wordings.  Instant claim 56 recites the population of human T cells expressed chimeric antigen receptor or polypeptide comprising the amino acid sequence of any of SEQ ID NOs: 29, 30, 31, 32, 33, 34, 38, 39, and 40 whereas the issued claim 5 recites a population of human T cells transduced by a vector comprising an expression cassette encoding a polypeptide comprising the amino acid sequence of any of SEQ ID NOs: 29, 30, 31, 32, 33, 34, 38, 39, and 40.  The human T cells expressed the same CS1 specific chimeric antigen receptor or polypeptide.  
Issued claim 7 recites the population of human T cells of claim 5, wherein at least 20%, 30%, 40%, 50%, 60%, 70% or 80% of the transduced human T cells are central memory T cells, see instant claim 65.
Issued claim 8 recites the population of human T cells of claim 5, wherein at least 10% or 20% of the transduced central memory T cells are CD4+, see instant claim 66.
Issued claim 9 recites the population of human T cells of claim 5, wherein at least 10% or 20% of the transduced central memory T cells are CD8+, see instant claim 67.
Issued claim 10 recites the population of human T cells of claim 5, wherein at least 10% of the central memory T cells are CD4+ and at least 10% are CD8+, see instant claim 68. 
Issued claim 11 recites population of human T cells of claim 5, wherein the polypeptide comprises the amino acid sequence of any of SEQ ID NOs: 29, 30, and 31, see instant claim 56.
Issued claim 12 recites population of human T cells of claim 5, wherein the polypeptide comprises the amino acid sequence of any of SEQ ID NOs: 32, 33, and 34, see instant claim 56. 
Issued claim 13 recites the population of human T cells of claim 5, wherein the polypeptide comprises the amino acid sequence of any of SEQ ID NOs: 38, 39, and 40, see instant claim 56. 
Otherwise claims 56 and 65-68 are anticipated by the issued claims.


Claims 70-73 and 80 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims  1-14 of copending Application No. 16/496,271.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.  Instant claims are drawn to a method of treating cancer that limited to human T cells expressing chimeric antigen receptor or polypeptide comprising the amino acid sequence of any of SEQ ID NOs: 29, 30, 31, 32, 33, 34, 38, 39, and 40 (species), whereas the copending claims 1-8 are generic with respect to the human T cells transduced by a vector comprising an expression cassette encoding a chimeric antigen receptor, wherein chimeric antigen receptor comprises: a CS1 scFv; a spacer region; a transmembrane domain; a co-signaling domain; and CD3ε signaling domain (genus). 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
SEQ ID NO: 29, 30, 31, 32, 33, 34, 38, 39 and 40 are free of prior art. 

Claims 1-4 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644